PER CURIAM.
In our original opinion, we modified the dissolution decree to award spousal support to wife of $1,000 per month for two years, $750 per month for the next two years and $500 per month thereafter as permanent support. As so modified, the decree was affirmed. Wife has filed a motion for clarification as to when husband’s obligation to pay the modified spousal support commences. Where, as here, we modify spousal support without specifying an effective date other than the date of the trial court decree, the modification is effective as of that date.
Motion denied.